UNITED STATES DISTRICT COURT                                          USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                         DOCUMENT
 -------------------------------------------------------------- X     ELECTRONICALLY FILED
 HYE SUN KANG,                                                  :     DOC #:
                                                                :     DATE FILED: 11/20/2019
                                              Plaintiff,        :
                                                                :
                            -against-                           :   18-CV-11682 (VEC)
                                                                :
                                                                :        ORDER
 L’OREAL USA, INC., AND                                         :
 BLOOMINGDALE’S, INC.,                                          :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS on November 19, 2019, Plaintiff filed a motion for contempt or sanctions

pursuant to Rule 45(g) of the Federal Rules of Civil Procedure, against a non-party, Janai

Edwards, Pl. Notice of Motion (Dkt. 47) at 1;

        WHEREAS Plaintiff claims that Ms. Edwards failed to appear for a deposition despite

having been served with a subpoena noticing the deposition, which was to take place on October

28, 2019, Pl. Mem. of Law (Dkt. 47-1) at 2;

        IT IS HEREBY ORDERED that Plaintiff’s motion shall be viewed as a motion to compel

Ms. Edwards’ deposition testimony. Ms. Edwards, either through an attorney or by representing

herself, must file with the Court a response to Plaintiff’s motion, no later than December 4,

2019, why she should not be ordered to appear for a deposition. Alternatively, in lieu of a

response to the motion, Ms. Edwards may reach an agreement with Plaintiff’s attorney about a

time and place for the deposition. If an agreement is reached, Plaintiff is directed to immediately

file a letter with the Court, explaining the resolution.

        IT IS FURTHER ORDERED that Plaintiff must serve a copy of this Order on Ms.

Edwards by registered mail and by personal delivery. Plaintiff must file proof of service no later


                                                   Page 1 of 2
than November 27, 2019. In addition, Plaintiff’s counsel must file a letter on or before

November 27, 2019, explaining why he waited until a week before the close of fact discovery to

notify the Court of this issue (after the Court’s warning that further extensions are unlikely to be

granted) and why the Court should find good cause to extend the fact discovery period again.



SO ORDERED.
                                                           ________________________
Date: November 20, 2019                                       VALERIE CAPRONI
      New York, New York                                    United States District Judge




                                            Page 2 of 2
